                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

HOLLIS DEAN MARTZ                                                                 PLAINTIFF

v.                                     Civil No. 4:18-cv-04047

MATTHEW D. WEBB, Sevier County
Detention Center (“SCDC”); MICHAEL
BARNES, SCDC; THOMAS JACKSON,
SCDC; KRIS HUNDLEY, SDCD; TROY
CRAVENS, SCDC; CHAD DOWDLE,
SCDC; ROBERT GENTRY, SCDC;
WENDELL RANDALL, SCDC;
CHRISTOPHER WOLLCOT, SCDC;
And SHERIFF BENNY SIMMONS                                                    DEFENDANTS

                                             ORDER

       Before the Court is Plaintiff’s Motion to Subpoena Documents and Visual Video. (ECF

No. 34). Defendants have filed a Response in opposition to the motion. (ECF No. 36).

       Plaintiff’s motion states in part:

       1. State Grievance Form dated 4-28-2016 filed by Plaintiff at Sevier County Jail
          has been withheld by Defendants counsel…
       2. Counsel contends that Plaintiff was seen at Dequeen Memorial Hospital on 4-
          28-2016 video footage will prove that Plaintiff was or was not seen on 4-28-
          2016 Plaintiff contends that evidence has been withheld beyond a reasonable
          doubt.
       3. Photos taken by Officer Sutton Croft and Jailor Terry taken on or about 5-9-
          2016 have never been produced to Plaintiff upon any request this evidence has
          been withheld if not destroyed…

(ECF No. 34).

       The Court entered its Initial Scheduling Order on July 9, 2018, setting the deadline to

conduct discovery as November 6, 2018. (ECF No. 14). On December 5, 2018, Defendants

requested and were granted an extension of time to file a motion for summary judgment. (ECF
                                                1 
 
No. 19). In accordance with the Court’s order, Defendants filed a Motion for Summary Judgment

on January 25, 2019. (ECF No. 24). Plaintiff filed a Response in opposition to the motion on

February 4, 2019. (ECF No. 30).

       Plaintiff’s request to subpoena documents, photographs and video more than three months

after the discovery deadline and after Defendants have filed their motion for summary judgment

is untimely and reason enough to deny the instant motion. In addition, Defendants represent to the

Court they provided Plaintiff with his entire jail file, including all grievances, on August 21, 2018,

and they are not in possession of any video or photographs – if they exist.

       Accordingly, Plaintiff’s Motion to Subpoena Documents and Visual Video (ECF No. 34)

is DENIED.

       IT IS SO ORDERED this 7th day of March 2019.


                                               /s/Barry A. Bryant
                                               HON. BARRY A. BRYANT
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2 
 
